Exhibit 10.26
CHICO’S FAS, INC.
2002 OMNIBUS STOCK AND INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
Capitalized terms not defined herein have the meaning given such terms in the
Amended Chico’s FAS, Inc. 2002 Omnibus Stock and Incentive Plan.
     This Performance Award Agreement (the “Agreement”) is dated as of
                      (the “Grant Date”), and is entered into between Chico’s
FAS, Inc., a Florida corporation (the “Company”), and Name (the “Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) is authorized to make grants of Performance Awards
under the Company’s 2002 Omnibus Stock and Incentive Plan, as amended (the
“Plan”);
     WHEREAS, on or about                      , the Committee approved the
Performance Award grant, pursuant to the Plan, to the Employee on the Grant Date
provided that the Employee continued to be employed as an employee of the
Company on the Grant Date;
     WHEREAS, the Committee determined and established the performance measures
and goals that must be achieved in order for the Employee to earn and vest in
the Performance Award;
     WHEREAS, the Committee intends the Performance Award to be
“performance-based compensation” as such term is used in Section 162(m) of the
Internal Revenue Code of 1986, as amended;
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:
     1. Grant of Performance Shares. The Company hereby sets forth the right for
the Employee to receive X shares of Common Stock of the Company at the end of
the defined Restriction Period, subject to the achievement of the Performance
Goals set forth in Paragraph 2. This award is subject to all conditions
described in this Performance Award Agreement. The Performance Award is offered
pursuant to and to implement in part the Chico’s FAS, Inc. 2002 Omnibus Stock
and Incentive Plan (as amended and in effect from time to time, the “Plan”) and
is subject to the provisions of the Plan, which is hereby incorporated herein
and is made a part hereof, as well as the provisions of this Performance Award
Agreement. The Employee agrees to be bound by all of the terms, provisions,
conditions and limitations of the Plan and this Performance Award Agreement. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided in this Performance Award Agreement. All references to
specified paragraphs pertain to paragraphs of this Performance Award Agreement
unless otherwise specifically provided.

1



--------------------------------------------------------------------------------



 



     2. Performance Goals. The Employee’s right to receive the Performance Award
is subject to (a) the vesting provisions set forth in Paragraph 5 and (b) the
achievement of the following Performance Goals:
 

              EPS Achieved*   % of Performance         Award Earned Threshold  
$.XX   100%     < $.XX   0 %

 
 
  *   EPS is the Company’s earnings per share entry point for the Chico’s FAS,
Inc. Management Bonus Plan for the Company’s 2011 fiscal year.

     3. No Transfer of Unvested Shares. During the period that any shares
underlying the Performance Award are unvested as set forth in Paragraphs 4, 5
and 6, the Employee shall have no rights to or with respect to such shares, and
such unvested shares shall not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, other than by will, the laws of descent
and distribution or by qualified domestic relations order. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of the Employee.
     4. Risk of Forfeiture. Subject to Paragraphs 6, should the Employee’s
employment (defined below) with Company and each subsidiary (as the term
“subsidiary” is defined in the Plan) terminate prior to the end of the
Restriction Period set forth in Paragraph 5, the Employee shall forfeit the
right to receive the Performance Award that would otherwise have vested at the
end of the Restriction Period.
     5. Vesting Dates. Subject to Paragraph 6, if the Performance Goals set
forth in Paragraph 2 are achieved, the restrictions applicable to the
Performance Award will lapse as follows: (i) the restrictions as to one-third of
the Performance Award will lapse one year after the Grant Date; (ii) the
restrictions as to an additional one-third of the Performance Award will lapse
two years after the Grant Date; and (iii) the restrictions as to the remaining
one-third of the Performance Award will lapse three years after the Grant Date.
The table below sets forth such lapse date for the Performance Award:

      Number of Shares   Date Restrictions of Common Stock   Lapse X  
February 24, 2012 X   February 24, 2013 X   February 24, 2014

     6. Termination of Service; Change in Control. Voluntary or involuntary
termination of service as an Employee, retirement, death or disability of the
Employee, or occurrence of a Change in Control, shall affect the Employee’s
rights under this Performance Award Agreement as follows:

2



--------------------------------------------------------------------------------



 



          a. Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates service as a Employee of
the Company or if the Employee’s position as an employee of the Company is
terminated by the Company for Cause prior to the last day of the Restriction
Period, then the Employee shall forfeit the right to receive all shares of the
Performance Award. ”Cause” shall have the same meaning it does in Employee’s
employment agreement with the Company.
          b. Involuntary Termination Without Cause. If, following the
achievement of the Performance Goals, the Employee’s position as an employee of
the Company is terminated by the Company without cause prior to the last day of
the Restriction Period, then a pro-rata number of shares underlying the
Performance Award earned pursuant to Paragraph 2 shall become fully vested, such
pro-rata amount being equal to a fraction, the numerator of which is the number
of months (rounded to the next highest whole number) the Employee remained an
Employee of the Company following the Grant Date and the denominator of which is
36.
          c. Change in Control. If a Change in Control shall occur following the
achievement of the Performance Goals, but prior to the last day of the
Restriction Period, the Performance Award earned pursuant to Paragraph 2 shall
immediately become fully vested. “Change in Control” shall have the same meaning
it does in Employee’s employment agreement with the Company.
          d. Death or Disability. If the Employee’s position as an employee of
the Company is terminated by death or disability following the achievement of
the Performance Goals, but prior to the last day of the Restriction Period, then
the Performance Award earned pursuant to Paragraph 2 shall immediately become
fully vested. Disability for purposes herein shall mean the Employee’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
12 months.
          e. Definition of Employment. For purposes of this Performance Award
Agreement, “employment” means employment by the Company or a subsidiary. In this
regard, neither the transfer of the Employee from employment by the Company to
employment by a subsidiary nor the transfer of the Employee from employment by a
subsidiary to employment by the Company nor the transfer of the Employee from
employment by a subsidiary to employment by another subsidiary shall be deemed
to be a termination of employment of the Employee. Moreover, the employment of
the Employee shall not be deemed to have been terminated because of absence from
active employment on account of temporary illness or during authorized vacation
or during temporary leaves of absence from active employment granted by the
Company or a subsidiary for reasons of professional advancement, education,
health, or government service, or during military leave for any period if the
Employee returns to active employment within 90 days after the termination of
military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement. The Plan Administrator’s
determination in good faith regarding whether a termination of employment of any
type or disability has occurred shall be conclusive and determinative.

3



--------------------------------------------------------------------------------



 



     7. Ownership Rights. Subject to the restrictions set forth herein and
subject to Paragraph 9, the Employee is entitled to all voting and ownership
rights applicable to the Restricted Stock, including the right to receive any
dividends that may be paid on Restricted Stock, whether or not vested.
(Information on Chico’s stock, Annual Reports, and other relevant information
may be found at www.chicosfas.com.)
     8. Reorganization of Company and Subsidiaries. The existence of this
Performance Award Agreement shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Performance Award or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
     9. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Performance Award shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Performance Award.
     10. Certain Restrictions. By accepting the Performance Award, the Employee
agrees that if at the time of delivery of certificates for shares of Performance
Award issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the “Act”), the
Employee will acquire the Performance Award for the Employee’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition the Employee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with the Act or any other securities law or with this
Performance Award Agreement.
     11. Confidentiality. By accepting the Restricted Stock, Employee agrees
that it will not use or disclose Company’s Confidential Information, except in
the faithful performance of the Employee’s duties for the Company. For purposes
of this Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans;
(d) technical and business strategies and processes; (e) sales, revenues,
profits, margin, expenses, and other financial information; (f) relationships
between Company and its customers, its vendors and its employees; (g) customers’
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to Company’s

4



--------------------------------------------------------------------------------



 



employees; and (k) acquisitions, mergers, divestitures, and agreements regarding
franchising and distribution. Confidential Information does not include
information that is, or becomes, generally known within the industry or
generally available to the public (unless through Employee’s improper
disclosure).
     12. Nonsolicitation. By accepting the Restricted Stock, Employee agrees
that for a period of twelve months following separation from employment for any
reason, (whether voluntary or involuntary), Employee will not directly or
indirectly solicit, induce or attempt to influence any Company employee
(including Company’s affiliates’ employee) to leave the Company’s employ, nor
will Employee assist anyone in soliciting or recruiting a Company employee
(including Company’s affiliates’ employee) for purposes of being employed or
retained as a consultant or contractor elsewhere.
     13. Noncompliance Reporting. By accepting the Restricted Stock, Employee
agrees that if, at any time, Employee learns of information suggesting conduct
by an officer or employee of Company (including of Company’s affiliates) or a
member of Company’s Board of Directors that is unlawful, unethical or violative
of any Company policy, regardless of the source of such information, Employee
will report promptly such information to Company through any of the Company’s
internal mechanisms available for the reporting of such conduct such as, for
instance, the Company’s Ethics and Compliance Hotline.
     14. Amendment and Termination. No amendment or termination of this
Performance Award Agreement which would impair the rights of the Employee shall
be made by the Board, the Committee or the Plan Administrator at any time
without the written consent of the Employee. No amendment or termination of the
Plan will adversely affect the right, title and interest of the Employee under
this Performance Award Agreement or to Performance Award granted hereunder
without the written consent of the Employee.
     15. No Guarantee of Employment. This Performance Award Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
     16. Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Performance Award otherwise deliverable
upon satisfaction of the conditions precedent under this Performance Award
Agreement (and other amounts payable under this Performance Award Agreement) in
an amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.
     17. No Guarantee of Tax Consequences. Neither the Company nor any
subsidiary nor the Plan Administrator makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Performance Award Agreement.

5



--------------------------------------------------------------------------------



 



     18. Severability. In the event that any provision of this Performance Award
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement and this Performance Award
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
     19. Governing Law. The Performance Award Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
     20. Miscellaneous Provisions.
          (a) Not a Part of Salary. The grant of an Award under the Plan is not
intended to be a part of the salary of the Employee.
          (b) Conflicts With Any Employment Agreement. If the Employee has an
employment agreement with the Company or any of its subsidiaries which contains
different or additional provisions relating to vesting of Performance Award
awards, or otherwise conflicts with the terms of this Performance Award
Agreement, the provisions of the employment agreement shall govern.
          (c) Electronic Delivery and Signatures. The Employee hereby consents
and agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents including by way of the Investor Relations
section of the Company’s website, at Chicos.com. If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), the Employee hereby consents to such procedures and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Employee consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan

6